Title: To James Madison from John S. Barbour, 30 April 1819
From: Barbour, John S.
To: Madison, James


Dear Sir.
Fredericksburg April 30th. 1819
I have the satisfaction of announcing to you that the Case of the Mortgaged Lands in Fauquier County has this day been decided in your favour And a decree entered for a foreclosure & sale of the mortgaged premises. Mr Strode the Elder has claim to about 170 acres but from some error (in division of the whole tract in four parts by those under whom Strode held) but 70 acres only are considered beyond the reach of Controversy: By consequence the purchaser would estimate that he was buying that quantity & no more—which wd. be insufficient to discharge the debt due you. I would therefore advise that unless (as it now stands) the land will exceed in its Sale the amount of your debt, that you become the purchaser, by this Course in my Judgement you will save the whole debt, otherwise you will probably loose a considerable part. Your first letter to me on this Subject, instructed me to buy in the Lands should the amount not exceed your debt, Do you wish me to pursue that course? I shall be glad to hear from you on the subject. I have instructed the Marshall to apprise me of the day of Sale as soon as it is fixed, of which you shall also be duly informed. Excuse this hasty note which is pened at the bar. Most Respectfully yrs.
Jno: S. Barbour
